Case 1:20-cv-00658-LMB-IDD Document 64 Filed 11/16/20 Page 1 of 9 PageID# 447




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                            (Alexandria Division)


 BLUE FLAME MEDICAL LLC,

                         Plaintiff,

 v.                                         Civil Action No. 1:20-cv-00658

 CHAIN BRIDGE BANK, N.A.,
 JOHN J. BROUGH, and
 DAVID M. EVINGER,

                         Defendants.


 CHAIN BRIDGE BANK, N.A.,

                  Third-Party Plaintiff,

 v.

 JPMORGAN CHASE BANK, N.A.,

                  Third-Party Defendant.


         ANSWER AND DEFENSES OF JPMORGAN CHASE BANK, N.A.,
         TO CHAIN BRIDGE BANK, N.A.’S THIRD-PARTY COMPLAINT
Case 1:20-cv-00658-LMB-IDD Document 64 Filed 11/16/20 Page 2 of 9 PageID# 448




       Under Federal Rules of Civil Procedure 8 and 12, Third-Party Defendant JPMorgan

Chase Bank, N.A. (“JPMC”) answers the third-party complaint filed by Chain Bridge Bank,

N.A. (“Chain Bridge”) on October 13, 2020 (ECF No. 43) (the “Third-Party Complaint”), and

asserts its affirmative and other defenses. Except as otherwise expressly set forth below, JPMC

denies each and every allegation contained in the Third-Party Complaint, including, without

limitation, headings, sub-headings, footnotes, and non-numbered paragraphs contained in the

Third-Party Complaint. Furthermore, JPMC answers only as to the allegations directed at JPMC.

No response is required to the allegations regarding persons or entities other than JPMC, see Fed.

R. Civ. P. 8(b)(1)(B); to the extent that a response is required to such allegations, JPMC states

that it is without knowledge or information sufficient to form a belief as to the truth of the

allegations regarding person or entities other than JPMC. JPMC does not admit that it bears the

burden of proving any of the defenses set forth below.

       Subject to the foregoing, JPMC responds to the specifically numbered paragraphs in the

Third-Party Complaint as follows:

      1.       JPMC admits that it is organized under the laws of the United States, that its main

office is located in Columbus, Ohio, and that it is a wholly owned subsidiary of JPMorgan Chase

& Co. JPMC further admits that JPMorgan Chase & Co. is incorporated under the laws of

Delaware and maintains its principal place of business at 383 Madison Avenue, New York, New

York. JPMC is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in numbered paragraph 1.

      2.       Numbered paragraph 2 states conclusions or characterizations of law, and no

response is required. To the extent a response is required, JPMC denies the allegations in




                                                  2
Case 1:20-cv-00658-LMB-IDD Document 64 Filed 11/16/20 Page 3 of 9 PageID# 449




numbered paragraph 2, except admits that Chain Bridge has asserted a claim against JPMC for

indemnification under Federal Reserve Board Regulation J and a claim for unjust enrichment.

      3.       Numbered paragraph 3 states conclusions or characterizations of law, and no

response is required. To the extent a response is required, JPMC denies the allegations in

numbered paragraph 3.

      4.       Numbered paragraph 4 states conclusions or characterizations of law, and no

response is required. To the extent a response is required, JPMC denies the allegations in

numbered paragraph 4.

      5.       JPMC is without knowledge or information sufficient to form a belief as to the

truth of the allegations in numbered paragraph 5 because they are directed at other parties.

      6.       JPMC denies the allegations in numbered paragraph 6, except respectfully refers

the Court to the March 26, 2020 payment order executed by the State of California for Blue

Flame’s benefit, which speaks for itself.

      7.       Numbered paragraph 7 states conclusions or characterizations of law, and no

response is required, except JPMC admits that California’s wire transfer was sent over the

Federal Reserve’s Fedwire Funds Service. Numbered paragraph 7 purports to quote or

characterize Subpart B of the Federal Reserve Board’s Regulation J and UCC Article 4A, which

speak for themselves; accordingly, JPMC refers the Court to Regulation J and UCC Article 4A

for a complete and accurate reading of their content.

      8.       JPMC denies the allegations in numbered paragraph 8, except respectfully refers

the Court to the March 26, 2020 payment order executed by JPMC to Chain Bridge, which

speaks for itself. JPMC is without knowledge or information sufficient to form a belief as to the

authenticity of Exhibit A in numbered paragraph 8.



                                                 3
Case 1:20-cv-00658-LMB-IDD Document 64 Filed 11/16/20 Page 4 of 9 PageID# 450




          9.    JPMC is without knowledge or information sufficient to form a belief as to the

truth of the allegations in numbered paragraph 9 because they are directed at other parties.

          10.   JPMC denies the allegations in numbered paragraph 10.

          11.   JPMC denies the allegations in numbered paragraph 11, except respectfully refers

the Court to the March 26, 2020 recall request bearing the Fedwire “Type/Subtype Code”

“1001” (“Request for Reversal”) issued by JPMC, which speaks for itself. JPMC is without

knowledge or information sufficient to form a belief as to the authenticity of Exhibit B in

numbered paragraph 11.

          12.   JPMC denies the allegations in numbered paragraph 12, except respectfully refers

the Court to the March 26, 2020 confirmation reflecting Chain Bridge’s return of the funds to

JPMC via Fedwire bearing “Type/Subtype Code” “1002” (“Reversal of Transfer”), which speaks

for itself. JPMC is without knowledge or information sufficient to form a belief as to the

authenticity of Exhibit C in numbered paragraph 12.

          13.   Numbered paragraph 13 purports to characterize a document that speaks for itself;

accordingly, JPMC denies any description or characterization that varies from the document

itself.

          14.   Numbered paragraph 14 purports to characterize the terms of a document, which

speaks for itself; accordingly, JPMC denies any description or characterization that varies from

the document itself.

          15.   JPMC is without knowledge or information sufficient to form a belief as to the

truth of the allegations in numbered paragraph 15 because they are directed at other parties.

          16.   JPMC repeats and incorporates in its response to numbered paragraph 16 the

responses to numbered paragraphs 1 through 15 above.



                                                 4
Case 1:20-cv-00658-LMB-IDD Document 64 Filed 11/16/20 Page 5 of 9 PageID# 451




      17.      Numbered paragraph 17 purports to quote UCC Article 4A, which speaks for

itself; accordingly, JPMC refers the Court to UCC Article 4A for a complete and accurate

reading of its content.

      18.      Numbered paragraph 18 states conclusions or characterizations of law, and no

response is required. Numbered paragraph 18 also purports to quote UCC Article 4A and its

official commentary, which speak for themselves; accordingly, JPMC refers the Court to UCC

Article 4A and its commentary for a complete and accurate reading of their content.

      19.      JPMC denies the allegations in numbered paragraph 19.

      20.      Numbered paragraph 20 states conclusions or characterizations of law, and no

response is required. Numbered paragraph 20 also purports to quote or characterize UCC Article

4A, which speaks for itself; accordingly, JPMC refers the Court to UCC Article 4A for a

complete and accurate reading of its content.

      21.      JPMC repeats and incorporates in its response to numbered paragraph 21 the

responses to numbered paragraphs 1 through 20 above.

      22.      JPMC denies the allegations in numbered paragraph 22, except admits that it

disputes liability to indemnify Chain Bridge under UCC § 4A-211(f).

      23.      JPMC denies the allegations in numbered paragraph 23.

      24.      Numbered paragraph 24 states conclusions or characterizations of law, and no

response is required. Numbered paragraph 20 also purports to quote or characterize UCC Article

4A, which speaks for itself; accordingly, JPMC refers the Court to UCC Article 4A for a

complete and accurate reading of its content.

      25.      Numbered paragraph 25 states conclusions or characterizations of law, and no

response is required. To the extent a response is necessary, JPMC denies the allegations in



                                                5
Case 1:20-cv-00658-LMB-IDD Document 64 Filed 11/16/20 Page 6 of 9 PageID# 452




numbered paragraph 25.

     26.       JPMC repeats and incorporates in its response to numbered paragraph 26 the

responses to numbered paragraphs 1 through 25 above.

     27.       JPMC denies the allegations in numbered paragraph 27, except admits that Chain

Bridge returned a wire transfer in the amount of $456,888,600 to JPMC.

     28.       Numbered paragraph 28 states conclusions or characterizations of law, and no

response is required. JPMC also is without knowledge or information sufficient to form a belief

as to the truth of the allegations about Chain Bridge’s “understanding” in numbered paragraph 28

because they are directed at another party. To the extent a response is required, JPMC denies the

allegations in numbered paragraph 28.

     29.       JPMC is without knowledge or information sufficient to form a belief as to the

truth of the allegations in numbered paragraph 29 because they are directed at other parties. To

the extent a response is required, JPMC denies the allegations.

     30.       Numbered paragraph 30 states conclusions or characterizations of law, and no

response is required. To the extent a response is required, JPMC denies the allegations in

numbered paragraph 30.

     31.       Numbered paragraph 31 states conclusions or characterizations of law, and no

response is required. To the extent a response is required, JPMC denies the allegations in

numbered paragraph 31.

     32.       JPMC denies that the relief requested is appropriate or warranted.




                                                6
Case 1:20-cv-00658-LMB-IDD Document 64 Filed 11/16/20 Page 7 of 9 PageID# 453




                          AFFIRMATIVE AND OTHER DEFENSES

        Without assuming any burden of proof that it would not otherwise bear, JPMC asserts the

following affirmative and other defenses. JPMC reserves the right to assert further defenses that

may be identified in the course of further investigation, discovery, or litigation of this action.

                                         FIRST DEFENSE

        The Third-Party Complaint, and each and every claim stated therein, fails to state a claim

upon which relief can be granted.

                                       SECOND DEFENSE

        The Third-Party Complaint is non-justiciable because each and every claim stated therein

is not ripe.

                                        THIRD DEFENSE

        The Third-Party Complaint is barred, in whole or in part, by the doctrine of preemption.

                                       FOURTH DEFENSE

        The Third-Party Complaint is barred, in whole or in part, because the wire transfer was

canceled under UCC § 4A-211(c)(2).

                                         FIFTH DEFENSE

        The Third-Party Complaint is barred, in whole or in part, because the damages or losses

Chain Bridge sustained, if any, were caused by the actions or inactions of parties other than

JPMC. To the extent Chain Bridge did suffer damages or losses, these damages or losses are

attributable to intervening or superseding causes, and are not recoverable in connection with the

claims asserted.

                                        SIXTH DEFENSE

        The Third-Party Complaint is barred, in whole or in part, because Chain Bridge is

equitably estopped from pursuing the relief it seeks. On information and belief, Chain Bridge
                                                  7
Case 1:20-cv-00658-LMB-IDD Document 64 Filed 11/16/20 Page 8 of 9 PageID# 454




intended to return the wire transfer regardless of JPMC’s actions. JPMC justifiably relied on that

intent and acted on the basis of it, leading to any alleged damages or losses Chain Bridge

sustained.

                                     SEVENTH DEFENSE

       The Third-Party Complaint is barred, in whole or in part, because JPMC is not legally

responsible for the damages or losses Chain Bridge sustained, if any. To the extent JPMC is

subjected to any liability for the alleged damages or losses, Chain Bridge caused or contributed

to them, including, on information and belief, by returning the wire transfer regardless of

JPMC’s actions. Thus, any award to Chain Bridge must be reduced by an amount equal to the

percentage of fault of Chain Bridge in causing or contributing to the damages or losses as alleged

in the Third-Party Complaint.

                                    PRAYER FOR RELIEF

       JPMC respectfully requests that the Court (1) dismiss the claims in the Third-Party

Complaint against JPMC in their entirety and with prejudice; (2) award JPMC the costs,

disbursements, and attorneys’ fees incurred by JPMC in defending this action, to the extent

authorized by law; and (3) grant such other and further relief as it may deem just and proper.

                                DEMAND FOR JURY TRIAL

       JPMC demands trial by jury on all issues so triable raised by the Third-Party Complaint.




                                                 8
Case 1:20-cv-00658-LMB-IDD Document 64 Filed 11/16/20 Page 9 of 9 PageID# 455




 Dated: November 16, 2020             Respectfully submitted,

                                      /s/ Meredith K. Loretta

                                      MEREDITH K. LORETTA (92369)
                                      WILMER CUTLER PICKERING
                                        HALE AND DORR LLP
                                      1875 Pennsylvania Avenue N.W.
                                      Washington, DC 20006
                                      Tel.: (202) 663-6981
                                      meredith.loretta@wilmerhale.com


                                      ALAN E. SCHOENFELD (pro hac vice)
                                      WILMER CUTLER PICKERING
                                         HALE AND DORR LLP
                                      7 World Trade Center
                                      250 Greenwich Street
                                      New York, NY 10007
                                      Tel.: (212) 230-8800
                                      alan.schoenfeld@wilmerhale.com


                                    Attorneys for Third-Party Defendant
                                        JPMorgan Chase Bank, N.A.




                                      9
